While I indorse much that is said in the able opinion of Mr. Justice JENKINS in this case, I do not concur in the result reached, and do not believe that the case should be reversed. The reversal is based upon alleged error in the sixteenth paragraph of the trial court's charge, and the action of that court in refusing to give a requested instruction, both of which are set out in the majority opinion. Since the amendment of 1913, it is now statutory law in this state that objections to charges given, or exceptions to the action of the trial court in refusing charges that are not made before the case is submitted to the jury, shall be regarded as waived; and the effect of that statute is to preclude a complaining litigant from urging any objection in that regard which was not presented to the trial court in time for correction by that court. So it becomes important in this case to note the objections urged by appellant in the court below against paragraph 16 of the charge, and, as revealed by the transcript, the only objections so urged were as follows:
"The defendant specially excepts to all that part of paragraph 16 of the court's main charge wherein the doctrine of discovered peril is attempted to be stated to the jury, because the jury are told that if it appeared to the motorman in charge of the car that J. A. Wilson would not probably stop before he reached said track or would not pass over the same in time to avoid a collision with said car and that the plaintiff was in peril, etc., because the said charge wholly ignores the principle of law that the motorman in charge of the car had a right to presume that the plaintiff would not drive upon defendant's track in front of the moving car, but would stop before he reached the same, and that the defendant owed him no duty other than ordinary care until it actually discovered and realized the plaintiff's perilous position and that he could or would not extricate himself therefrom. The said charge further ignores the concurrent negligence of the plaintiff in connection with the acts and negligence, if any, on the part of the defendant company or its agents, servants, and employés in charge of the car. If the concurrent acts of negligence operated with the concurrent act of the defendant, then the doctrine of discovered peril would not apply, and the plaintiff would not be entitled to recover."
The first objection set out above is not strenuously urged in this court, nor sustained by the majority opinion, and is not *Page 544 
tenable, because the charge complained of required the jury to find that the motorman realized that the plaintiff was not going to stop and was in actual peril before he, the motorman, was required to take steps for his protection, etc. The second objection is vigorously urged by appellant's counsel, and is sustained by the majority opinion; and those are the only questions this court is called upon to decide in reference to that paragraph of the court's charge, or the refusal of the court to give the requested instruction set out in the majority opinion. Attention is called to these facts in order to prevent misconstruction, as I do not desire to have it understood that I believe the paragraph of the court's charge referred to is free from all objections that might have been made to it. In fact, if it had been objected to, as withdrawing from the jury the question of the motorman's negligence or want of care in taking steps to prevent the injury, and thereby violating the statute which prohibits a trial judge from commenting upon the weight of the testimony, I am strongly inclined to the view that such objection, if timely made and preserved, would have required a reversal of the case, unless it be that such error was invited by appellant's special charge set out in the majority opinion, which seems to state the duty of the motorman, after discovering appellee's perilous situation, in substance the same as in the court's charge. S. A.  A. P. Ry. Co. v. Hodges, 102 Tex. 524,120 S.W. 848. In the case cited, the Supreme Court said:
"We think it proper to say that we agree with counsel for plaintiff in error in their contention that the duty of those operating an engine and discovering a person in peril in its path is to exercise ordinary care, that is, such care as persons of ordinary prudence in their situation would use, to avoid injury. The difference in the expressions on the subject found in the decisions is due to the fact that some of them state this legal standard of duty, while others describe the diligence to be employed to constitute such ordinary care — the performance of the duty. In situations of such imminent peril, the care of an ordinarily prudent person consists of a very high degree of diligence to avert injury, and the decisions discussing the question mean this rather than that more than ordinary care is exacted by law. That degree of care is all that any one owes to another, except when certain special relations exist. The jurors trying a case are the judges as to what constitutes this ordinary care, and, abstractly, it is improper for the court in its charge to decide for them just what should or should not have been done by the party whose conduct is under investigation. But it is also often true that a charge that is addressed to the particular things that should have been done rather than to the legal standard of duty is unobjectionable because, practically viewed, it exacts no more than the doing of that which obviously was necessary under the facts of the particular situation to constitute the care required, and therefore does not invade the province of the jury. But whenever a real question exists under evidence, whether or not precautions should have been taken, other and different from those which the party judged to be sufficient, and therefore took, that question is for the jury to decide by applying the standard of care of a person of ordinary prudence, and it should be left to the jury by the charge. In this case the charge made the defendant liable, if the fireman discovered the peril of the deceased and could have signaled the engineer in time for the latter to have averted the accident by stopping the engine. Under the facts of this case, the charge assumed nothing about which there could be any question. The fireman, but not the engineer, saw the deceased at work on the track for a long distance as the engine approached him, but took no precaution until too late, assuming that deceased would get out of the way. The true question was submitted to the jury and was, did the fireman soon enough realize the perilous situation to have prevented the catastrophe, and not what measures he ought to have taken to that end. That, if he discovered the danger, he ought to have had the engine stopped, admits of no question."
The reason given in the Hodges Case for holding that it was not reversible error to depart from the rule of ordinary care in that case does not exist in this case; but it is not necessary to further consider that question, because, as that objection was not made to the charge in the trial court, it must be regarded as waived, and cannot be considered on appeal as fundamental error or otherwise, because the statute referred to declares that all objections not so made shall be regarded as waived.
In Railway v. Jacobson, 28 Tex. Civ. App. 150, 66 S.W. 1111, it was contended on behalf of the railway that, although its employés may have discovered the perilous situation of the deceased, and may have been guilty of negligence in failing to use the means at hand to prevent injuring him, nevertheless, if the deceased was guilty of contributory negligence at the very time of his injury, the plaintiff could not recover. The very clear and satisfactory opinion of the Court of Civil Appeals in that case was prepared by Mr. Justice Gill, who dealt with that question as follows:
"The charge of the court on contributory negligence is assailed upon two grounds: First, because it charges the law of discovered peril as a part of the law of contributory negligence; and, second, because, in the event it should appear that the operatives of the train discovered the peril of deceased in time to have avoided the injury, a recovery was permitted, even though deceased saw the train in time to escape, and negligently failed to do so. This latter point was also presented by special charges, which were refused.
"Regarding the first objection, we are of the opinion the court did not err in the respect complained of. The law of discovered peril, or the duty arising therefrom, when the peril is due to the negligence of the party injured, is in a sense a part of the law of contributory negligence — a modification of the rule forbidding a recovery by reason thereof. Under one phase of this case, contributory negligence of deceased did not necessarily defeat a recovery, and the court in that connection properly called to the attention of the jury the law which, under a certain state of facts, would permit a recovery notwithstanding the fault of deceased.
"Under the second objection, appellant contends that, while it is true if the negligence of a person places him in a position of peril, and the company's servants in charge of an approaching train discover his peril in time to avoid injury, and fail to do so, the company is liable, notwithstanding the fault of the *Page 545 
person injured, yet this is true only in a modified sense; that is to say, when the negligence of the injured person is not continuous and existent at the time of the injury. And it is not true if the person injured also discovers his peril in time to avoid it, but continues his negligent course after discovery of peril, and does nothing to save himself.
"The idea of appellant's counsel seems to be that, if the recklessness of the person in peril, but able to save himself by the exercise of ordinary care, is equal to the recklessness of the train operatives who might avert the injury by a resort to the means at hand, but do not, there can be no liability. The doctrine of liability upon the discovered peril of one in fault is based upon grounds of public policy which forbid the killing or maiming of another, even with his consent or acquiescence, and this high duty to avoid such consequences would devolve on the operatives of a train, whatever the fault of the person in peril. It seems to us the very reasons which underlie the doctrine constitute a complete answer to appellant's contention. In such a case, the question of negligence on the part of the operatives is in a sense eliminated. The duty to resort to every means at hand, consistent with the safety of the train, to avoid the injury is absolute, and the failure to do so partakes of the nature of a wanton wrong, against which no act on the part of the person injured will be a defense. The rule has been adopted without qualification in this state. The courts have not sought to justify it on the questionable and technical ground that the defendant's failure to resort to every means at hand to prevent the disaster is a new and intervening cause. It is based rather on the broad ground of public policy, which forbids the interposition of such a defense by a wrongdoer, who knowingly fails to prevent the destruction of a human life when he can. McDonald v. Railway, 86 Tex. 1, 22 S.W. 939, 40 Am. St. Rep. 803a, and authorities cited: Railway Co. v. Staggs, 90 Tex. 461, 39 S.W. 295; Railway Co. v. Breadow, 90 Tex. 27, 36 S.W. 410."
The appellant in that case made application to the Supreme Court for writ of error, which application has been examined by the writer, and shows that the ruling of the Court of Civil Appeals, indicated by the foregoing excerpt from its opinion, was vigorously assailed; and, in the argument of the counsel presenting the application, some of the authorities referred to in the majority opinion in this case were cited in support of the doctrine there contended for and sustained and applied by this court in this case. The Supreme Court refused to grant a writ of error in that case, which, in my judgment, elevates that decision to the plane of final authority against the doctrine announced and applied by the majority opinion in this case. An attempt is made in the majority opinion of this court to distinguish this from the Jacobson Case, upon the theory that the evidence in that case did not raise the issue of contributory negligence, because the deceased was rightfully upon the railroad track; had no time to escape and was so frightened and terrorized as to relieve him from the charge of negligence. The report of the case in the books does not undertake to set out all the testimony, hut the trial court, the Court of Civil Appeals, and, presumably, the Supreme Court considered the question of contributory negligence as involved in the case; and, in my judgment, the facts recited in Judge Gill's opinion justified that assumption, and there may have been other testimony not adverted to by Judge Gill. His opinion discloses that there was testimony tending to show that the bridge on which the accident occurred was less than six feet from the ground; that, when the engine of the approaching train was as far away as one telegraph pole, the deceased looked back and made a signal for the train to stop, but made no effort to get off of the bridge and the train ran upon and killed him. There was no direct testimony that he became frightened or terrorized, and for that reason failed to jump from the bridge; but a proper charge upon that subject was given and, assuming that the testimony raised that question, nevertheless, in my opinion, it was the duty of the trial court to instruct the jury as to what effect the law would give to his negligence, if any, in failing to get off the bridge after he discovered the approach of the train. The trial court performed that duty by instructing the jury that, if the engineer in charge of the train, after discovering deceased's perilous position, failed to exercise ordinary care for his protection, the railway company would be liable, although the deceased may have been guilty of contributory negligence in remaining upon the track. It was contended in that case, as is held by the majority opinion in this case, that, if the negligence of the deceased existed at the very time of the injury, the plaintiffs were not entitled to recover. It will not do to say that the question of contributory negligence was not involved in that case, for the reason that, when the deceased discovered the approaching train, it was too near for him to avoid injury by jumping off the bridge. Judge Gill's opinion does not disclose just how near the train was when the deceased discovered it, but states that the engineer testified that it was one telegraph pole away There may have been other testimony showing that, upon that road, telegraph poles were such distance apart as to indicate that the deceased had time to avoid injury by jumping from the bridge after discovering the approaching train.
So it is that I am unable to concur in the review of that case contained in the majority opinion, and feel quite sure that it was intended by both the Court of Civil Appeals and the Supreme Court to hold that, in cases involving the doctrine of discovered peril, the negligence or wrongful conduct of the injured party, though continued up to and existing at the very time of the injury, will not avail as a defense. In my judgment, in order for the doctrine of discovered peril to apply and avoid the defense of contributory negligence, the conduct of the party sought to be held liable must be either willful or wanton, and whatever proof will show that the conduct referred to was neither willful nor wanton will take the case out of the doctrine of discovered peril. However, the Supreme *Page 546 
Court of this state seems to have established the doctrine that when a person in charge or a railroad engine, street car, or other dangerous instrumentality, discovers that another person is in imminent peril of being seriously injured by his manner of operating it, and fails to exercise ordinary care with the means then at hand to prevent the injury, he is deemed in law to have willfully or wantonly inflicted it. Whether or not that is the sounder rule, and the best that could have been adopted, need not be discussed in this case. The law relating to discovered peril seems to have afforded room for divergent views among various courts; and, although I may be of opinion that it would have been better to have held, in direct terms, that in order to avoid the defense of contributory negligence, it must be made to appear that the conduct of the person complained of was willful or wanton, and then leave it for the jury to determine, from all the facts and circumstances, whether the conduct in each case is of that character, without undertaking to declare that when the perilous situation is discovered, the failure to exercise ordinary care will establish the fact that such conduct was willful or wanton. When, in the course of judicial procedure and development in this state, it became necessary for the Supreme Court to deal with the question of contributory negligence in connection with discovered peril, that tribunal was confronted with confusing, and, in some instances, conflicting decisions in other jurisdictions; and, having established a doctrine which can be understood and applied, and which Is supported by sentiments of humanity, I believe that inferior tribunals should acquiesce and apply the doctrine so established.
Appellee's petition presented the question of discovered peril substantially as submitted in the court's charge. There was no testimony tending to show that, on the occasion in question, appellee attempted to commit suicide, nor did the testimony, in my opinion, raise any issue of reckless conduct on his part; but it did present the question of contributory negligence, and that was the only question relating to appellee's conduct that appellant asked to have submitted to the jury, That question was submitted in the fourteenth paragraph of the court's charge set out in the majority opinion and in another charge, given at appellant's request, more specifically applying the doctrine of contributory negligence, and it was applicable as a defense as against any negligence charged against the motorman prior to his discovery of the imminent danger and peril in which appellee became involved, by reason of his going upon the track immediately in front of the nearby and approaching car. The court then in the sixteenth paragraph of its charge instructed the jury as to what would constitute a modification of the general doctrine of contributory negligence as a defense, if the motorman discovered appellee's perilous situation, etc., and refused appellant's requested instruction set out in the majority opinion, by which it was sought to have the jury instructed that, if appellee was guilty of negligence at the very time of the collision by which he was injured, such negligence would constitute a bar to his right to recover damages. Appellant did not request the court to instruct the jury as to what rule of law would govern in the event they found that appellee willfully or recklessly thrust himself in front of an approaching car, realizing the fact that he would probably be injured by so doing; and therefore, in my judgment, that question is not involved in this case, and calls for no discussion on my part.
Appellant has presented no assignment of error challenging the verdict of the jury as being unsupported by testimony, otherwise than assignments complaining of the action of the trial court in refusing to peremptorily instruct a verdict for it. The majority opinion does not base the reversal upon that ground, and the writer is of the opinion that the peremptory instruction was correctly refused.
I concur in so much of the majority opinion as rules against appellant on several questions discussed therein; and, as I do not concur as to the grounds upon which the reversal is based, it follows that I am of the opinion that the judgment should be affirmed.